DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 7, 13, 19, 25 and 26.
Pending: 1-26. 

Response to Arguments
Applicant’s arguments, see page(s) 7-9, filed 06/23/2021, with respect to claim(s) 1-26 have been fully considered and are persuasive.  The rejection of claim(s) 1-26 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is COX.
COX discloses a system provides a mailbox communication register for communication between a host and a mode register. The mode register is to store configuration information, and write of configuration information to the mode register by the host takes less time than a read of the configuration information from the mode register by the host. The communication register is separate from the mode register and provides a location to store the configuration information for a read by the host. In response to a read request by the host, the mode register can copy the configuration information to the communication register and allow the host to read the register based on different timing rules than those that apply to the mode register. Instead of reading directly from a register that has timing variance between read and write, the host can read from a communication register.
 
Re: Independent Claim 1 (and dependent claim(s) 2-6), there is no teaching or suggestion in the prior art of record to provide:
in response to the command, reading, from one or more cells of a memory array of the memory device that are different from the write-only mode register, data indicative of a status of the memory device.

Re: Independent Claim 7 (and dependent claim(s) 8-12), there is no teaching or suggestion in the prior art of record to provide:
in response to the command, receiving data indicative of a status of the memory device, wherein the data is stored in one or more cells of an array of the memory device that are different from the write-only mode register.

Re: Independent Claim 13 (and dependent claim(s) 14-18), there is no teaching or suggestion in the prior art of record to provide:
circuitry configured, in response to a command to read data from the at least one write- only mode register bit, to read from one or more cells of the memory array that are different from the write-only mode register data indicative of a status of the memory device.

Re: Independent Claim 19 (and dependent claim(s) 20-24), there is no teaching or suggestion in the prior art of record to provide:
circuitry configured, in response to a command to read data from the write-only mode register bit, to read data indicative of a status of the memory device from one or more cells of the array that are different from the write-only mode register bit.

Re: Independent Claim 25, there is no teaching or suggestion in the prior art of record to provide:
in response to the first command, storing the first data in the write-only mode register; receiving, at the memory device, a second command to read from the write-only mode register; and in response to the second command, outputting second data indicative of a status of the memory device, wherein the second data does not correspond to the first data stored in the write-only mode register.

 Re: Independent Claim 26, there is no teaching or suggestion in the prior art of record to provide:
in response to the second command, receiving second data indicative of a status of the memory device, wherein the second data does not correspond to the first data.
 	
.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov